UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6609


LESTER BARNETT,

                     Plaintiff - Appellant,

              v.

CITY OF GASTONIA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:18-cv-00061-FDW)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lester Barnett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lester Barnett appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2012) complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Barnett v. City of Gastonia, No. 3:18-

cv-00061-FDW (W.D.N.C. Apr. 27, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2